           Case 1:19-cv-07030-ER Document 42 Filed 06/25/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
BARBARA STROUGO, individually and on behalf of all others
similarly situated,

                                Plaintiff,
                                                                      OPINION AND ORDER
                  – against –
                                                                          19 Civ. 7030 (ER)
MALLINCKRODT PUBLIC LIMITED COMPANY, MARK C.
TRUDEAU, BRYAN M. REASONS, GEORGE A. KEGLER,
and MATTHEW K. HARBAUGH,

                                Defendants.

Ramos, D.J.:

       On July 26, 2019, this putative class action was brought under the federal securities laws

against Mallinckrodt Public Limited Company (“Mallinckrodt” or the “Company”) and its top

officers. Plaintiff Barbara Strougo (“Strougo”) claims to represent a class of all persons who

purchased or otherwise acquired Mallinckrodt securities between February 28, 2018 and July 16,

2019 (the “Class Period”), and seeks to recover damages caused by the defendants’ alleged

violations of federal securities laws.

       Pending before the Court is the motion of class member Canadian Elevator Industry

Pension Trust Fund (the “Pension Trust Fund”) to be appointed as lead plaintiff in the action, and

to appoint as lead counsel its law firm, Robbins Geller Rudman & Dowd LLP (“Robins Geller”).

See Doc. 23. For the reasons set forth below, the motion is GRANTED.

I.     BACKGROUND

       Mallinckrodt, together with its subsidiaries, develops, manufactures, markets, and

distributes specialty pharmaceutical products and therapies in the United States and

internationally. See Compl., Doc. 4 ¶ 2. Mallinckrodt’s securities trade on the New York Stock
            Case 1:19-cv-07030-ER Document 42 Filed 06/25/20 Page 2 of 9



Exchange under the ticker “MNK.” Id. ¶ 13. Mark C. Trudeau has served as Mallinckrodt’s

president and chief executive officer at all relevant times. Id. ¶ 14. Bryan M. Reasons has

served as Mallinckrodt’s executive vice president and chief financial officer since March 18,

2019. Id. ¶ 15. George A. Kegler served as Mallinckrodt’s executive vice president and interim

chief financial officer between December 6, 2018 and March 18, 2019. Id. ¶ 16. Matthew K.

Harbaugh served as Mallinckrodt’s executive vice president and chief financial officer since

before the Class Period until December 6, 2018. Id. ¶ 17.

        Mallinckrodt markets its branded products to physicians, pharmacists, pharmacy buyers,

hospital procurement departments, ambulatory surgical centers, and specialty pharmacies. Id. ¶

2. Among other products, Mallinckrodt’s portfolio includes H.P. Acthar Gel (“Acthar”), an

injectable drug for various indications, such as rheumatoid arthritis, multiple sclerosis, infantile

spasms, systemic lupus erythematosus, polymyositis, and others. Id. ¶ 3. During the Class

Period, Acthar was in a study designed to assess its efficacy and safety as an investigational

treatment for amyotrophic lateral sclerosis (“ALS”). Id.

        The complaint alleges that, throughout the Class Period, defendants made materially false

and misleading statements regarding Mallinckrodt’s business, operational, and compliance

policies. Specifically, the complaint alleges that defendants made false and misleading

statements and failed to disclose that: (i) Acthar posed significant safety concerns that rendered

it a non-viable treatment for ALS; (ii) and accordingly, Mallinckrodt overstated the viability of

Acthar as an ALS treatment. Id. ¶ 4.

        Then, on July 16, 2019, Mallinckrodt announced that it was permanently discontinuing

the PENNANT Trial 1 assessing Acthar’s safety and efficacy as an ALS treatment. Id. ¶ 5.


1
 The official title of the PENNANT Trial is “A Multicenter, Double Blind, Placebo-Controlled Study to Assess the
Efficacy and Safety of Acthar Gel in the Treatment of Subjects with Amyotrophic Lateral Sclerosis.” Id. ¶ 5 n.1.

                                                        2
           Case 1:19-cv-07030-ER Document 42 Filed 06/25/20 Page 3 of 9



Mallinckrodt stated that it decided “to halt the trial after careful consideration of a recent

recommendation by the study’s independent Data and Safety Monitoring Board,” which “was

based on a specific concern for pneumonia, which occurred at a higher rate in the ALS patients

receiving Acthar Gel compared to those on placebo,” and that “the board also mentioned other

adverse events specific to this patient population.” Id.

        On this news, Mallinckrodt’s stock price declined by approximately 7.8%, to close at

$7.56 per share on July 17, 2019. Id. ¶ 6. The complaint alleges that as a result of defendants’

misstatements and omissions, and the precipitous decline in the market value of Mallinckrodt

securities, the class has suffered significant losses. Id. ¶ 7.

        On July 26, 2019, Strougo filed the instant action. Doc. 1. That same day, Strougo’s

counsel, Pomerantz LLP, announced the filing of the class action on GlobeNewswire, as required

by the Private Securities Litigation Reform Act (“PSLRA”), 15 U.S.C. § 78u-4 et seq. See Doc.

19, Ex. 1. In that announcement, Pomerantz LLP stated that any shareholders seeking lead-

plaintiff status in the class action had until September 24, 2019, to file a motion for appointment

as lead plaintiff. Id.

        On September 24, 2019, several class members filed motions with the Court for

appointment as lead plaintiffs. See Docs. 14–29. Specifically, class members Dennis

Dauenhauer, Brad Davis, Timothy J. Wilcox, the Canadian Elevator Industry Pension Trust

Fund, and Delbert Smith moved to be appointed as lead plaintiff and to appoint their respective

law firms as lead counsel. Docs. 14–29.

        Less than one month later, on July 09, 2018, all movants except for the Pension Trust

Fund and Wilcox either filed notices of non-opposition to competing motions or withdrew their

own requests for lead plaintiff and counsel appointments, see Docs. 30–32, conceding that they



                                                   3
           Case 1:19-cv-07030-ER Document 42 Filed 06/25/20 Page 4 of 9



did not have the largest financial interest in the above-captioned action. Id. In addition, Wilcox

did not file an opposition brief, and thus the Court deems his application “abandoned or

withdrawn.” See In re KIT Digital, Inc. Sec. Litig., 293 F.R.D. 441, 443 (S.D.N.Y. 2013).

Consequently, the Pension Trust Fund’s motion for appointment as lead plaintiff and selection of

Robins Geller as lead counsel stands unopposed.

        Below, the Court addresses the Pension Trust Fund’s motion.

II.     APPOINTMENT OF LEAD PLAINTIFF

        The PSLRA governs motions for the appointment of lead plaintiffs in putative class

actions brought under federal securities laws. See, e.g., In re Braskem, 2015 WL 5244735, at *4.

The PSLRA instructs courts to “appoint as lead plaintiff the member or members of the

purported plaintiff class that the court determines to be most capable of adequately representing

the interests of class members.” 15 U.S.C. § 78u–4(a)(3)(B)(i). The statute sets forth a

rebuttable presumption “that the most adequate plaintiff . . . is the person or group of persons”

that (i) “has either filed the complaint or made a motion in response to” public notice of the filing

of the complaint, (ii) “has the largest financial interest in the relief sought by the class,” and (iii)

“otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil Procedure.” § 78u-

4(a)(3)(B)(iii)(I). This presumption is rebutted “only upon proof by a member of the purported

plaintiff class that the presumptively most adequate plaintiff will not fairly and adequately

protect the interests of the class” or “is subject to unique defenses that render such plaintiff

incapable of adequately representing the class.” § 78u–4(a)(3)(B)(iii)(II).




                                                    4
           Case 1:19-cv-07030-ER Document 42 Filed 06/25/20 Page 5 of 9



        A. Filing Complaint or Motion

        Here, it is undisputed that the Pension Trust Fund has satisfied the first requirement of the

PSLRA by filing a timely motion on September 24, 2019, in response to the public notice issued

by Pomerantz LLP on GlobeNewswire. Docs. 23–25.

        B. Largest Financial Interest

        The next, most critical question is which “person or group of persons” seeking lead-

plaintiff status has the largest financial interest in the relief sought by the putative class. The

PSLRA does not specify a method for calculating which plaintiff has the “largest financial

interest,” and neither the Supreme Court nor the Second Circuit has articulated such a method.

In re Fuwei Films Sec. Litig., 247 F.R.D. 432, 436 (S.D.N.Y. 2008). However, courts in this

Circuit typically examine four factors to determine a lead plaintiff’s financial interest:

        (1) the total number of shares purchased during the class period; (2) the net shares
        purchased during the class period (in other words, the difference between the
        number of shares purchased and the number of shares sold during the class period);
        (3) the net funds expended during the class period (in other words, the difference
        between the amount spent to purchase shares and the amount received for the sale
        of shares during the class period); and (4) the approximate losses suffered.

Irving Firemen’s Relief & Ret. Fund v. Tesco PLC, No. 14 Civ. 8495 (RMB), 2015 WL

1345931, at *2 (S.D.N.Y. Mar. 19, 2015) (quoting Foley v. Transocean Ltd., 272 F.R.D. 126,

127–28 (S.D.N.Y. 2011)). “Of these factors, courts have consistently held that the fourth, the

magnitude of the loss suffered, is most significant.” In re Braskem, 2015 WL 5244735, at *4

(collecting cases).

        The Pension Trust Fund has proffered evidentiary support for its assertion that it has the

largest financial interest in the relief sought by the putative class, relative to the other class

members who formerly sought lead-plaintiff status. Docs. 25, Exs. 2–3. As evidenced by the

PSLRA certifications of loss submitted, the Pension Trust Fund’s incurred loss of $1,832,996.61,


                                                    5
           Case 1:19-cv-07030-ER Document 42 Filed 06/25/20 Page 6 of 9



makes it the movant with the largest financial interest. Id. Other movants incurred far lesser

losses. For instance, Brad Davis, who incurred the second largest loss, lost $390,387.67. See

Doc. 19, Exs. 2–3.

        Accordingly, the Pension Trust Fund is presumed to have the greatest financial stake in

the litigation.

        C. Rule 23 Requirements

        The Pension Trust Fund still must “satisf[y] the requirements of Rule 23 of the Federal

Rules of Civil Procedure” in order to be appointed lead plaintiff. § 78u-4(a)(3)(B)(iii)(I)(cc).

Rule 23(a) sets forth four requirements for class certification: (1) the class is so numerous that

simple joinder of all members is impracticable; (2) there exist questions of law or fact common

to the whole class; (3) the claims of the lead plaintiff are typical of the claims of the whole class;

and (4) the lead plaintiff will adequately represent the interests of all class members. See Fed. R.

Civ. P. 23(a). “When deciding competing motions to be appointed lead plaintiff under the

PSLRA, however, a court need not conduct a full analysis of whether the requirements of Rule

23 have been met.” Faig v. Bioscrip, Inc., No. 13 CIV. 06922 (AJN), 2013 WL 6705045, at *3

(S.D.N.Y. Dec. 19, 2013). “Rather, ‘[a]t this stage of the litigation, a moving plaintiff must only

make a preliminary showing that the adequacy and typicality requirements have been met.’” Id.

(quoting Jambay v. Canadian Solar, Inc., 272 F.R.D. 112, 120 (S.D.N.Y. 2010)); see also, e.g.,

Bo Young Cha v. Kinross Gold Corp., No. 12 Civ. 1203 (PAE), 2012 WL 2025850, at *6

(S.D.N.Y. May 31, 2012).

        “The typicality requirement is satisfied when the class members’ claims ‘arise [ ] from

the same course of events, and each class member makes similar legal arguments to prove the

defendant’s liability.’” Peters v. Jinkosolar Holding Co., No. 11 Civ. 7133 (JPO), 2012 WL



                                                  6
          Case 1:19-cv-07030-ER Document 42 Filed 06/25/20 Page 7 of 9



946875, at *11 (S.D.N.Y. Mar. 19, 2012) (quoting In re Drexel Burnham Lambert Grp., Inc.,

960 F.2d 285, 291 (2d Cir. 1992)). The lead plaintiff’s claims, however, “need not be identical

to the claims of the class to satisfy this requirement.” Id. (internal quotation marks omitted).

       The Pension Trust Fund’s claims here are typical of the claims of the whole class

because, like other class members, it: (1) purchased Mallinckrodt securities during the Class

Period; (2) was allegedly adversely affected by defendants’ false and misleading statements; and

(3) seeks substantially the same relief, based on substantially the same legal theories.

       The Pension Trust Fund has also made a sufficient showing of adequacy under Rule

23(a)(4). “The adequacy requirement is satisfied where ‘(1) class counsel is qualified,

experienced, and generally able to conduct the litigation; (2) there is no conflict between the

proposed lead plaintiff and the members of the class; and (3) the proposed lead plaintiff has a

sufficient interest in the outcome of the case to ensure vigorous advocacy.’” Sallustro v.

CannaVest Corp., 93 F. Supp. 3d 265, 278 (S.D.N.Y. 2015) (quoting Kaplan v. Gelfond, 240

F.R.D. 88, 94 (S.D.N.Y. 2007)). The Pension Trust Fund has retained competent and

experienced counsel, Robbins Geller, with extensive experience in these types of securities class

actions. It has also demonstrated losses that suggest it will have a strong interest in advocating

on behalf of the Class. See Doc. 25, Exs. 2–3. Moreover, to date, there have been no reported

conflicts between the Pension Trust Fund and the other members of the class, and the Court has

not identified any.

                                               ***

       In light of the foregoing, the Pension Trust Fund is entitled to a presumption that it is the

“most adequate plaintiff” to serve as lead plaintiff. § 78u-4(a)(3)(B)(iii)(I). That presumption

stands unrebutted, because no other class member has come forth with proof that the Pension



                                                 7
            Case 1:19-cv-07030-ER Document 42 Filed 06/25/20 Page 8 of 9



Trust Fund “will not fairly and adequately protect the interests of the class” or is subject to

“unique defenses” that render it incapable of adequately representing the class. § 78u–

4(a)(3)(B)(iii)(II). The Court therefore appoints the Pension Trust Fund as lead plaintiff.

III.     APPROVAL OF LEAD COUNSEL

         The PSLRA provides that “[t]he most adequate plaintiff shall, subject to the approval of

the court, select and retain counsel to represent the class.” § 78u–4(a)(3)(B)(v). “There is a

strong presumption in favor of approving a properly selected lead plaintiff’s decisions as to

counsel selection.” Sallustro, 93 F. Supp. 3d at 278 (internal quotation marks omitted). Here,

the Pension Trust Fund has selected Robbins Geller to serve as lead counsel for the proposed

class.

         The Court finds, as it previously concluded and like many others in this Circuit before it,

that Robbins Geller “is experienced in securities class action litigation and qualified to conduct

this lawsuit.” Villella v. Chem. & Mining Co. of Chile, No. 15 Civ. 2106 (ER), 2015 WL

6029950, at *5 (S.D.N.Y. Oct. 14, 2015); see also e.g., Billhofer v. Flamel Techs., S.A., 281

F.R.D. 150, 158 (S.D.N.Y. 2012) (“[C]ourts within this Circuit have repeatedly found Robbins

Geller to be adequate and well-qualified for the purposes of litigating class action lawsuits.”).

No party or movant has objected to the proposed selection. Accordingly, the Court approves

Robbins Geller as lead counsel.




                                                  8
           Case 1:19-cv-07030-ER Document 42 Filed 06/25/20 Page 9 of 9



IV.      CONCLUSION

         For the aforementioned reasons, the Pension Trust Fund’s motion for appointment as lead

plaintiff and approval of Robbins Geller as lead counsel is GRANTED. The Clerk of the Court

is respectfully directed to terminate the corresponding motions, Docs. 14, 17, 20, 23, and 26.

         It is SO ORDERED.

Dated:     June 25, 2020
           New York, New York
                                                            _____________________
                                                            Edgardo Ramos, U.S.D.J.




                                                9
